[Cite as State ex rel. J.R. v. Jones, 2022-Ohio-4642.]


                                COURT OF APPEALS OF OHIO

                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA

STATE EX REL., J.R.,                                     :

                 Relator,                                :
                                                                   No. 111819
                 v.                                      :

THE HONORABLE TONYA R.                                   :
JONES, ET AL.,

                 Respondents.                            :


                                 JOURNAL ENTRY AND OPINION

                 JUDGMENT: WRIT GRANTED IN PART AND
                            COMPLAINT DISMISSED IN PART
                 DATED: December 21, 2022


                                            Writs of Prohibition
                                            Motion No. 557995
                                            Order No. 558672


                                              Appearances:

                 Zashin & Rich Co., L.P.A., Jennifer M. Hanes and Jenna
                 C. Sholk, for relator.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Nora E. Poore, Assistant Prosecuting
                 Attorney, for respondents.


EILEEN A. GALLAGHER, J.:

                    Relator, J.R., seeks a writ of prohibition to prevent respondents,

Judge Tonya R. Jones and Magistrate Judy Jackson-Winston, from ordering or
conducting a predetermination parenting evaluation for purposes of ruling on a

motion to modify a divorce decree filed by a nonparty to this action, S.R., in an

underlying divorce case. J.R. further seeks a writ of prohibition to reverse a decision

by respondents, Judge Leslie A. Celebrezze and Magistrate Yosef Hochheiser, that

modified a domestic violence protection order. For the reasons that follow, we grant

a writ as to respondents Celebrezze and Hochheiser and dismiss the complaint as to

respondents Jones and Jackson-Winston, finding well-taken the motion to dismiss

as to them.

I. Background

               According to the complaint for writs of prohibition, J.R. and S.R.

finalized their divorce on July 15, 2020, in J.R. v. S.R., Cuyahoga D.R. No. DR-19-

379662. That case was assigned to respondent Jones. S.R. failed to answer or

otherwise appear. As a result, a divorce decree was issued naming J.R. sole

residential parent. The decree did not provide S.R. with any parental rights, right to

visitation or custody of two minor children. However, the decree did state that

“[S.R.] is free to file a motion with the court allocating him parental rights and

responsibilities, including parenting time, at any time.”

               On May 18, 2022, J.R. sought, and received, an ex parte domestic

violence protection order in J.R. v. S.R., Cuyahoga D.R. No. DV-22-389958. This

case was assigned to Judge Celebrezze whose magistrate is Hochheiser. A consent

agreement to a civil protection order was entered into on June 2, 2022. The

protection order named J.R. and three others, including the two minor children of
J.R. and S.R., as protected persons. The order prohibited S.R. from having contact

with or being within 500 feet of them. The order also contained the following

reservation of rights:

      [S.R.] reserves the right to file a petition for parental rights and
      responsibilities in Cuyahoga County Domestic Relations Court.
      Cuyahoga County Domestic Relations Court should conduct an
      independent evaluation regarding parental rights and responsibilities
      and should not use this protection order as the sole means of denying
      [S.R.] parental rights and responsibilities.

The order indicated that the parties were required to follow all decrees in their

divorce case.

                In a separate section of the protection order, the consent agreement

civil protection order form used by the court and signed by S.R. and J.R. had the

following language added to item 18(B):

      [S.R.] reserves the right to file a petition for parental rights and
      responsibilities in Cuyahoga County Domestic Relations Court.
      Cuyahoga County Domestic Relations Court should conduct an
      independent evaluation regarding parental rights and responsibilities
      and should not use this protection order as the sole means of denying
      [S.R.] parental rights and responsibilities.

      The Domestic Violence Court will change the terms and conditions of
      this Protection Order if/and when Cuyahoga County Domestic
      Relations Court orders parental rights and responsibilities.

The protection order form does have a box for this section in item 18(B) that was not

checked. Instead, the box above it, for 18(A), indicating that S.R.’s parenting time

rights were suspended, was checked.

                On June 2, 2022, S.R. filed a motion to modify the divorce decree to

allow him parenting time. Pursuant to R.C. 3109.04(C) and the court’s local rules,
an order was issued for the parties to cooperate in a custody evaluation to be

conducted by the domestic relations court’s Family Evaluation Services

Department. This order was signed by respondents Jones and Jackson-Winston.

J.R. sought to oppose the order or seek clarification by filing several motions, citing

among other things, that the protection order prohibited contact between S.R. and

the children. J.R. also filed an emergency motion for an attorney conference in the

protection order case on July 21, 2022, in which she asserted that a staff member of

the Family Evaluation Services Department informed her or her attorney that a

request had been made to the magistrate in the protection order case to amend the

protection order to allow the evaluation to go forward. In the motion, J.R. argued

that the court could not modify the terms of the protection order without a motion

before it. On August 3, 2022, an entry was journalized amending the consent

agreement civil protection order. The entry stated:

       This matter has been referred to the Court’s Family Evaluation Services
       Department for an evaluation and report regarding the allocation of
       parental rights and responsibilities under CR-19-379662. A consent
       agreement civil protection order was issued on June 2, 2022[,]
       prohibiting, among other things, contact between [S.R.] and [J.R.] and
       contact between [S.R.] and the minor children.

       It is hereby ordered that the consent agreement civil protection order
       of June 2, 2022 is hereby modified as follows:

              As a limited exception to Items 6, 7, and 13 of the ex parte
              civil protection order of May 18, 2022,1 [S.R.] shall be
              entitled to contact with [J.R.] and the minor children of
              the parties * * * as directed by the Court’s Family

       1 The ex parte civil protection order is not in the record before this court. Therefore,
it is unclear exactly what these provisions state.
             Evaluation Services. This contact shall be limited to dates
             and times specifically established by the Court’s Family
             Evaluation Services, and are to take place only at the
             offices of the Court’s Family Evaluation Services
             Department. [S.R.] shall not be unsupervised with the
             minor children at any time.

This order was signed by respondents Celebrezze and Hochheiser. The order further

denied J.R.’s emergency motion for an attorney conference.

               On August 9, 2022, after this court was closed for the day, J.R. filed

the instant complaint for writs of prohibition in an effort to stop the custody

evaluation that was to take place the next morning at 9:30 a.m. This court issued an

order setting an abbreviated briefing schedule on August 10, 2022, but did not

otherwise issue an order to stop the evaluation from going forward. Following that

order, J.R. filed a motion for alternative writ, which we denied on August 16, 2022.

Respondents filed a combined motion to dismiss the complaint on August 24, 2022.

J.R. filed a brief in opposition on August 31, 2022. Respondents then filed a reply

brief on September 6, 2022, arguing against claims that were made by J.R. for the

first time in her opposition brief. On September 12, 2022, J.R. sought to strike the

reply brief or, in the alternative, for leave to file a sur-reply brief. This court denied

the motion to strike but granted J.R. leave to file a sur-reply brief, which she did on

September 26, 2022.
II. Law and Analysis

      A. Standards Applicable to This Action

               A writ of prohibition may issue when a relator establishes that an

official is about to exercise judicial or quasi-judicial power, that the exercise of that

power is unauthorized by law and that the relator lacks an adequate remedy in the

ordinary course of law. State ex rel. Bell v. Pfeiffer, 131 Ohio St.3d 114, 2012-Ohio-

54, 961 N.E.2d 181, ¶ 18. With limited exception, “a writ of prohibition ‘tests and

determines “solely and only” the subject matter jurisdiction’ of the lower

court.” State ex rel. Jones v. Suster, 84 Ohio St.3d 70, 73, 701 N.E.2d 1002 (1998),

quoting State ex rel. Eaton Corp. v. Lancaster, 40 Ohio St.3d 404, 409, 534 N.E.2d

46 (1988), quoting State ex rel. Staton v. Franklin Cty. Common Pleas Court, 5 Ohio

St.2d 17, 21, 213 N.E.2d 164 (1965). “‘[A]bsent a patent and unambiguous lack of

jurisdiction, “a court having general subject-matter jurisdiction can determine its

own jurisdiction, and a party challenging that jurisdiction has an adequate remedy

by appeal.”’” State ex rel. Mason v. Burnside, 117 Ohio St.3d 1, 2007-Ohio-6754,

881 N.E.2d 224, ¶ 10, quoting State ex rel. Powell v. Markus, 115 Ohio St.3d 219,

2007-Ohio-4793, 874 N.E.2d 775, ¶ 8, quoting State ex rel. Shimko v. McMonagle,

92 Ohio St.3d 426, 428-429, 751 N.E.2d 472 (2001). “A court will typically ‘deny

relief in prohibition when a respondent judge has general subject-matter

jurisdiction and will deem any error by the judge to be an error in the exercise of

that jurisdiction.’” Santomauro v. McLaughlin, Slip Opinion No. 2022-Ohio-2441,

¶ 14, quoting State ex rel. Sponaugle v. Hein, 153 Ohio St.3d 560, 2018-Ohio-3155,
108 N.E.3d 1089, ¶ 24. However, where a court patently and unambiguously lacks

jurisdiction, prohibition may issue regardless of whether the relator possesses other

adequate remedies, such as an appeal. State ex rel. Elder v. Camplese, 144 Ohio

St.3d 89, 2015-Ohio-3628, 40 N.E.3d 1138, ¶ 13, citing Chesapeake Exploration,

L.L.C. v. Oil & Gas Comm., 135 Ohio St.3d 204, 2013-Ohio-224, 985 N.E.2d 480,

¶ 11.

               This matter is before this court on respondents’ motion to dismiss for

failure to state a claim. Civ.R. 12(B)(6), dismissal for failure to state a claim, allows

for the expedient adjudication of claims where “it appears beyond doubt, after

presuming the truth of all material factual allegations in the complaint and making

all reasonable inferences in [relator’s] favor, that [relator] is not entitled to

extraordinary relief in prohibition.” State ex rel. Jones v. Paschke, Slip Opinion No.

2022-Ohio-2427, ¶ 5, citing State ex rel. Hemsley v. Unruh, 128 Ohio St.3d 307,

2011-Ohio-226, 943 N.E.2d 1014, ¶ 8.

        B. Sua Sponte Modification of a Civil Protection Order

               J.R. argues that respondents Celebrezze and Hochheiser lack

jurisdiction to modify the protection order issued in the underlying case. We will

address this claim first.

               A court may vacate or modify a final order pursuant to Civ.R. 60(B)

but may not do so sua sponte. See Dickerson v. Cleveland Metro. Hous. Auth., 8th

Dist. Cuyahoga No. 96726, 2011-Ohio-6437, ¶ 7. A court may sua sponte correct an

otherwise final judgment to eliminate a “clerical mistake.” Civ.R. 60(A); Ashburn v.
Roth, 12th Dist. Butler Nos. CA2006-03-054 and CA2006-03-070, 2007-Ohio-

2995, ¶ 22-23. Apart from Civ.R. 60, where there is a reservation of jurisdiction to

modify an otherwise final order, a court has authority to modify what would

normally constitute a final order. See In re A.G., 139 Ohio St.3d 572, 2014-Ohio-

2597, 13 N.E.3d 1146, ¶ 42-43. The domestic violence protection order statute

contains such a modification provision at R.C. 3113.31(E)(8). This section states:

      The court may modify or terminate as provided in division (E)(8) of
      this section a protection order or consent agreement that was issued
      after a full hearing under this section. The court that issued the
      protection order or approved the consent agreement shall hear a
      motion for modification or termination of the protection order or
      consent agreement pursuant to division (E)(8) of this section.

The statute goes on to provide the framework for modification, including the factors

a court should consider when ruling on a motion to modify filed by a party. Civ.R.

75(J) also provides, generally, for the continuing jurisdiction of a domestic relations

court to modify decrees but states that it must be invoked by motion and “served in

the manner provided for service of process under Civ.R. 4 to 4.6.”2 Civ.R. 65.1(C)(4)

also indicates that a motion for modification must be served in the manner provided

by Civ.R. 4 through 4.6.




      2 However, it is noted that the Ohio Rules of Civil Procedure “shall not be construed
to extend or limit the jurisdiction of the courts of this state.” Civ.R. 82.
               The order purporting to modify the protection order in this case does

not state under what authority it was modified. So, each will be analyzed in turn.3

               Civ.R. 60(A) provides in part, “Clerical mistakes in judgments, orders

or other parts of the record and errors therein arising from oversight or omission

may be corrected by the court at any time on its own initiative or on the motion of

any party and after such notice, if any, as the court orders.” However, correction is

limited to clerical errors or omissions and may not be used to make substantive

changes to a final order. State ex rel. Litty v. Leskovyansky, 77 Ohio St.3d 97, 100,

671 N.E.2d 236 (1996). “The term ‘clerical mistake’ refers to a mistake or omission,

mechanical in nature and apparent on the record which does not involve a legal

decision or judgment.” Id., citing Londrico v. Delores C. Knowlton, Inc., 88 Ohio

App.3d 282, 285, 623 N.E.2d 723 (9th Dist.1993).

      “The basic distinction between clerical mistakes that can be corrected
      under Civ.R. 60(A) and substantive mistakes that cannot be corrected
      is that the former consists of ‘blunders in execution’ whereas the latter
      consists of instances where the court changes its mind, either because
      it made a legal or factual mistake in making its original determination,
      or because, on second thought, it has decided to exercise its discretion
      in a different manner.”

Londrico at 285, quoting Kuehn v. Kuehn, 55 Ohio App.3d 245, 247, 564 N.E.2d 97

(12th Dist.1988), citing Blanton v. Anzalone, 813 F.2d 1574, 1577 (9th Cir.1987).

Respondents do not allege that the protection order was modified through the use



      3 A court, generally, cannot sua sponte amend a final judgment pursuant to Civ.R.
60(B). See, e.g., In re W.R.P., 8th Dist. Cuyahoga No. 99010, 2013-Ohio-702, ¶ 6-9; Bender
v. Summa Rehab Hosp., LLC, 9th Dist. Summit No. 29865, 2021-Ohio-3809, ¶ 18.
of Civ.R. 60 and we do not find any indication that it is applicable to the modification

made in this case.

                 Case law exists that indicates a court has inherent authority to modify

a protection order based on changing circumstances. Previously, this court, and

others, have held that a judge has inherent jurisdiction to modify a protection order.

Cipriani v. Ehlert, 8th Dist. Cuyahoga No. 103767, 2016-Ohio-5840; L.M.W. v. B.A.,

8th Dist. Cuyahoga No. 110783, 2022-Ohio-2416; Prostejovsky v. Prostejovsky, 5th

Dist. Ashland No. 06-COA-033, 2007-Ohio-5743. At the time these cases were

decided, there was no statutory provision that allowed for modification of a

protection order. That has since changed. The statute was changed to include a

mechanism for the amendment of a domestic violence protection order. See R.C.

3113.31(E)(8).

                 In State v. G.K., Slip Opinion No. 2022-Ohio-2858, the Supreme

Court of Ohio held that where the General Assembly has provided a means to

accomplish something, a court does not have inherent authority to accomplish the

same through other means not specified by the General Assembly. The holdings in

the above cases, that a court has inherent authority to modify a protection order,

likely do not survive amendment of the statute and the pronouncement in G.K.

Therefore, we turn to the statutory authority to modify a protection order.

                 R.C. 3113.31(E)(8)(a)     specifically provides    a   reservation of

jurisdiction to modify orders of protection. It states, in part, that a “court may

modify or terminate as provided in division (E)(8) of this section a protection order
or consent agreement that was issued after a full hearing under this section.” The

statute goes on to state that the way a court may do so is on motion of the parties:

“The court that issued the protection order or approved the consent agreement shall

hear a motion for modification or termination of the protection order or consent

agreement pursuant to division (E)(8) of this section.” R.C. 3113.31(E)(8)(a). In

order to modify a protection order or consent agreement, the statute contemplates

a motion filed by either of the parties: “Either the petitioner or the respondent of

the original protection order or consent agreement may bring a motion for

modification or termination of a protection order or consent agreement that was

issued or approved after a full hearing. The court shall require notice of the motion

to be made as provided by the Rules of Civil Procedure.” R.C. 3113.31(E)(8)(b).

                There was no motion pending before respondent Celebrezze when she

issued an order purporting to modify the otherwise final and appealable order of

protection.     R.C. 3113.31 does not provide jurisdiction for this sua sponte

modification.

                Respondents argue that the protection order itself provides

continuing jurisdiction to modify. Paragraph 28 of the consent agreement to civil

protection order states, “THIS ORDER SURVIVES a divorce, dissolution of

marriage, or legal separation. Any subsequent order from this Court, another

domestic relations court, or juvenile court may modify paragraphs 16, 17, 18, and

19.” (Emphasis sic.) Respondents contend that this provision provides continuing

jurisdiction to modify a final order. However, this statement in the order is not a
clear reservation of jurisdiction to respondent Celebrezze to modify the order and

does not specifically contemplate further action.

               Further, even if this section did provide continuing jurisdiction to

modify paragraphs 16, 17, 18, and 19 of the consent agreement to civil protection

order, the journal entry that purports to modify the protection order does not modify

any of these paragraphs. The journal entry states that

      the Consent Agreement Civil Protection Order of June 2, 2022 is
      hereby modified as follows:

      As a limited exception to Items 6, 7, and 13 of the Ex Parte Civil
      Protection Order of May 18, 2022, Respondent, [S.R.] shall be entitled
      to contact with the petitioner, [J.R.] and the minor children * * * as
      directed by the Court’s Family Evaluation Services.”

This modification does not involve paragraphs 16 (designation of residential

parent), 17 (temporary allocation of parental rights), 18 (temporary parenting time

orders), or 19 (orders to law enforcement to assist in obtaining physical custody of

children) of the protection order. Therefore, we do not find that the protection order

itself provides a clear reservation of jurisdiction that would allow respondent

Celebrezze to modify an otherwise final order.

               Sup.R. 10.06(B)(1) states that “[i]f a court has issued a protection

order * * * or an order allocating parental rights and responsibilities and becomes

aware another court has issued a conflicting order, the court should consider, if

appropriate, revising its order to avoid conflict between the orders.” The rule goes

on to provide that a court “shall consider and may adopt a local rule of court creating
a procedure by which the court may revise its orders pursuant to (B)(1) of this rule.”

The parties have pointed to no such local rule of the domestic relations court.

               A court may not modify a final order without a source of jurisdiction.

Maxwell v. Univ. Hosps. Health Sys., 8th Dist. Cuyahoga No. 104100, 2016-Ohio-

7401, ¶ 5, citing Dickerson v. Cleveland Metro. Hous. Auth., 8th Dist. Cuyahoga No.

96726, 2011-Ohio-6437, ¶ 7, citing N. Shore Auto Financing, Inc. v. Valentine, 8th

Dist. Cuyahoga No. 90686, 2008-Ohio-4611, ¶ 12. See also Rodefer v. Colbert, 2015-

Ohio-1982, 35 N.E.3d 852, ¶16 (2d Dist.) (“[T]rial courts lack jurisdiction to modify

prior final orders, absent the use of recognized methods for modifying such orders,

like motions for Civ.R. 60(B) relief.”). Any attempt to do so without jurisdiction

results in a void order. Id. at ¶ 7, citing Pitts v. Ohio Dept. of Transp., 67 Ohio St.

2d 378, 379-380, 423 N.E.2d 1105 (1981). “Where an inferior court patently and

unambiguously lacks jurisdiction over the cause, prohibition will lie both to prevent

the future unauthorized exercise of jurisdiction and to correct the results of previous

jurisdictionally unauthorized actions.” State ex rel. Stern Pros. Atty. v. Mascio, 81

Ohio St.3d 297, 298-299, 691 N.E.2d 253 (1998), citing State ex rel. Rogers v.

Brown, 80 Ohio St.3d 408, 410, 686 N.E.2d 1126 (1997). See also Page v. Riley, 85

Ohio St.3d 621, 623, 710 N.E.2d 690 (1999).

               Here, the protection order provides that S.R. may file a motion for

parenting time and the judge hearing the divorce case would conduct a family

evaluation in order to decide the motion. However, that does not evidence a

reservation of jurisdiction to modify a final order. J.R. has demonstrated that
respondents Celebrezze and Hochheiser have exercised judicial authority that is

clearly not authorized by law. Respondents Celebrezze and Hochheiser are patently

and unambiguously without jurisdiction to modify a final order in this case. No

further evidence or argument is necessary. Relator has demonstrated entitlement

to a writ of prohibition. Therefore, we issue a writ of prohibition and order

respondent Celebrezze to vacate the August 3, 2022 order modifying the June 2,

2022 consent agreement civil protection order.

       C. Court-ordered Evaluation

              J.R. argues that respondents Jones and Jackson-Winston lack

jurisdiction or exceeded their jurisdiction to order S.R. to come into contact with

J.R.’s children to participate in an evaluation as part of a process to determine

whether there should be a modification of the divorce decree to allow parental

visitation.

              After a divorce decree is issued, a domestic relations court judge

retains jurisdiction to modify orders related to parenting time on motion of a party.

R.C. 3109.04; 3109.051. S.R. filed a motion for parenting time in the divorce case.

According to these statutory provisions, respondents Jones and Jackson-Winston

do not patently and unambiguously lack jurisdiction to conduct proceedings to

determine S.R.’s motion to modify parenting time.

              A domestic relations court has subject-matter jurisdiction over

matters of divorce, including continuing jurisdiction to modify decrees of divorce to

allow for parenting time. A protection order does not remove from a judge of the
domestic relations court the ability to make those determinations or to issue orders

necessary for their adjudication. As the Supreme Court of Ohio has noted, certain

provisions of a protection order must give way to facilitate other orders of a domestic

relations court in relation to the care, custody, and visitation of children. State v.

Price, 118 Ohio St.3d 144, 2008-Ohio-1974, 886 N.E.2d 852, ¶ 20, 27. In fact, R.C.

3113.31(E)(3)(b) contemplates that an action for a protection order and an action

that seeks to allocate parental rights in a domestic relations court may occur in

parallel. The statute provides that any temporary allocation of parental rights or

visitation made in a protection order end when a court hearing a divorce, dissolution

of marriage, or legal separation action issues an order allocating parental rights or

visitation. Id. The fact that there is a protection order in place does not interfere

with respondent Jones’ jurisdiction to allocate parental rights.

               Therefore, respondents Jones and Jackson-Winston do not patently

and unambiguously lack jurisdiction to order an independent evaluation of the

parents and children that is necessary for the proper determination of S.R.’s motion

to modify. The statutory scheme specifically provides that jurisdiction.

               J.R. further argues that the order mandating an evaluation was issued

by Magistrate Jackson-Winston and this exceeds the scope of authority of the

magistrate under Civ.R. 53. J.R. asserts that Magistrate Jackson-Winston may not

issue an order for evaluation because that order essentially determines whether S.R.

should have contact with the children.
               The entry that ordered an evaluation in the underlying case is not

identified as a magistrate’s order and it is signed by both respondents Jones and

Jackson-Winston. Therefore, it is unclear if this is, in fact, a magistrate’s order. For

the moment, we will assume that it is.

               Pursuant to Civ.R. 53(D)(2)(a), a magistrate, without judicial

approval, may enter orders necessary for the regulation of the proceedings so long

as the order is not dispositive of any claim or defense. A court-ordered evaluation

does not grant a change in custody, visitation, or parental rights nor is it dispositive

of any claim or defense. In a case before the Tenth District, a magistrate issued an

order similar to the one at issue in this case and that court overruled an assignment

of error similar to J.R.’s argument claiming that the order was void.       Tassone v.

Tassone, 10th Dist. Franklin No. 19AP-382, 2020-Ohio-3151.

               J.R. argues that the magistrate’s order, in effect, determines the

substantive issue of whether the children should have any contact with S.R. That is

not a substantive issue that is determined by a court-ordered evaluation. The

motion under consideration is for a modification of parental visitation. A court-

ordered and supervised evaluation is not the same as determining whether S.R.’s

motion be granted or denied or whether any substantive defense that J.R. may have

to that motion is applicable.

               Even if J.R.’s argument is correct and a magistrate could not issue the

order under Civ.R. 53(D)(2)(a), that does not mean that a writ of prohibition may

issue. The order in question is not identified as a magistrate’s order and is signed
by the judge presiding over the case. As explained earlier, the domestic relations

court has continuing jurisdiction to conduct proceedings related to matters of child

custody, visitation, and parental rights. In the course of deciding a motion to modify

parental rights, a court may order an evaluation of the parents and children. R.C.

3109.04(C); Civ.R. 75(D). Respondent Jones has jurisdiction to modify prior orders,

hold hearings and order evaluations.         Any irregularity in the exercise of that

jurisdiction is not a suitable basis for prohibition. The order directing S.R. to

participate in an evaluation when there is a protection order in place may place S.R.

in a precarious situation that courts should endeavor to avoid,4 but S.R. is not the

one before us seeking relief. If S.R. is concerned about conflicting orders, he could

file a motion to modify the protection order or to consolidate the cases.5

                 Further, this case does not call for prohibition based on the conflicting

nature of the orders at issue. The jurisdictional-priority rule is, generally, the source

of authority for granting a writ of prohibition where conflicting orders may result.

This rule “provides that as between state courts of concurrent jurisdiction, the

tribunal whose power is first invoked acquires exclusive jurisdiction to adjudicate

the whole issue and settle the rights of the parties.” State ex rel. Consortium for



      4   See Sup.R. 10.06.
      5 Although the local rules of the Cuyahoga County Common Pleas Court, Domestic
Relations Division, may not allow for consolidation of domestic violence cases. We further
note that the Fourth District has found that when a parent tried to litigate the issue of
parenting time within a protection order action, a court erred in not sua sponte
consolidating the action with other divorce proceedings. Yazdani-Isfehani v. Yazdani-
Isfehani, 170 Ohio App.3d 1, 2006-Ohio-7105, 865 N.E.2d 924, ¶ 2 (4th Dist.).
Economic & Community Dev. for Hough Ward 7 v. Russo, 151 Ohio St.3d 129, 2017-

Ohio-8133, 86 N.E.3d 327, ¶ 8, citing State ex rel. Dunlap v. Sarko, 135 Ohio St.3d

171, 2013-Ohio-67, 985 N.E.2d 450, ¶ 9. The rule promotes judicial economy and

helps to avoid inconsistent results. Id. at ¶ 10. When the rule applies, it provides

that the judge whose jurisdiction is invoked second patently and unambiguously

lacks jurisdiction because the judge whose jurisdiction is first invoked has exclusive

jurisdiction to decide the issue. Id. at ¶ 9. This rule does not apply where cases are

pending before different judges of the same court because a motion to consolidate

provides a means of relief that is not available in other situations. Id. at ¶ 10.

               Therefore, this court declines to issue a writ of prohibition as to

respondents Jones and Jackson-Winston. Those respondents do not patently and

unambiguously lack jurisdiction.         Further, these respondents’ actions are

specifically authorized by law, which precludes relief in prohibition. Therefore, J.R.

is unable to demonstrate any entitlement to relief in prohibition as to them.

               Respondents’ motion to dismiss is granted as to respondents Jones

and Jackson-Winston. A writ of prohibition is granted as to respondents Celebrezze

and Hochheiser. They are directed to vacate the order modifying the protection

order as indicated in this opinion.

               Respondents to bear the costs of this action; costs waived. The clerk

is directed to serve on the parties notice of this judgment and its date of entry upon

the journal. Civ.R. 58(B).
               Writ granted in part and complaint dismissed in part.


_________________________
EILEEN A. GALLAGHER, JUDGE

ANITA LASTER MAYS, P.J., CONCURS;
MARY J. BOYLE, J., DISSENTS IN PART (WITH SEPARATE OPINION)


MARY J. BOYLE, J., DISSENTING IN PART:

               While I agree with the majority that Respondent Celebrezze was

without jurisdiction to sua sponte modify the civil protection consent agreement, I

respectfully disagree with the majority’s decision to decline to issue a writ of

prohibition to Respondents Jones and Jackson-Winston. Because Respondent

Jones’s order to submit to family evaluation services resulted in an injury to J.R. and

her minor children for which no other adequate remedy exists in the ordinary course

of law, I would grant a writ of prohibition. To conclude otherwise would place J.R.

and her minor children in potential harm, which is exactly what the civil protection

consent agreement sought to prevent. As a result, I would deny Respondents’

motion to dismiss in its entirety.

               Family Evaluation Order in Case No. DR-19-379662

               With regard to the family evaluation order, the majority declines to

issue a writ of prohibition against Respondents Jones and Jackson-Winston, finding

that the Respondent Jones had authority to issue the order and that irregularity in

the exercise of jurisdiction is not a suitable basis for prohibition. While I agree that
Respondent Jones has authority to issue an evaluation order, I disagree that there

is no basis to issue prohibition.

               By directing the parties to participate in an evaluation with a

protection order in effect, Respondent Jones places J.R. and her minor children in

a situation the consent agreement sought to avoid. J.R. provided evidence that S.R.

was convicted of a misdemeanor domestic violence criminal offense in Medina

County and has a drug and alcohol problem and that he agreed to suspend his

parental rights. Indeed, the evaluation order placed the parties in a situation where

they are required to either violate the civil protection consent agreement in Case No.

DV-22-389958 or the evaluation ordered in Case No. DR-19-379662. The parties

should not be subjected to this legal dilemma for violating a protection order or

being found in contempt for disobeying a court order. Moreover, Respondent Jones

and Jackson-Winston did not order an expert to complete an assessment to

determine if it would be harmful prior to ordering the children to meet with S.R.

               The majority decision acknowledges that Sup.R. 10.06 contemplates

the situation presented here and provides that the judges of the domestic relations

court must work together to avoid creating conflicting orders. Sup.R. 10.06(B)(2)

advises a court to adopt a local rule of court to avoid creating and resolving these

conflicting orders. In fact, Loc.R. 26(A)(3) of the Court of Common Pleas of

Cuyahoga County, Domestic Relations Division, provides that the petition for

domestic violence civil protection order should have been assigned to Respondent

Jones, rather than Respondent Celebrezze.
               Respondent Jones’s family evaluation order places J.R. and her

minor children in a situation where no other adequate remedy exists in the ordinary

course of the law. Respondent Jones ordered J.R. to bring the minor children to

attend in person and have contact with S.R., who just agreed to suspend his

parenting time with the children, has been convicted of domestic violence, and

admittedly has drug and alcohol issues. “Prohibition will lie when the inferior

court’s exercise of judicial power is unauthorized by law and would result in an

injury for which no other adequate remedy exists in the ordinary course of the law.”

State ex rel. Thomas v. McGinty, 164 Ohio St.3d 167, 2020-Ohio-5452, 172 N.E.3d

824, ¶ 71 (Kennedy, J., dissenting), citing State ex rel. Elder v. Camplese, 144 Ohio

St.3d 89, 2015-Ohio-3628, 40 N.E.3d 1138, ¶ 13. I find prohibition is necessary here

to prevent this injury.

               Therefore, for the reasons stated above, I would deny respondents’

motion to dismiss in its entirety and issue the writs of prohibition.